NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                              IN THE DISTRICT COURT OF APPEAL
                                              OF FLORIDA
                                              SECOND DISTRICT



FREDDIE J. SMITH, JR., DOC # H16866, )
                                     )
           Appellant,                )
                                     )
v.                                   )               Case No. 2D17-3455
                                     )
STATE OF FLORIDA,                    )
                                     )
           Appellee.                 )
                                     )

Opinion filed April 18, 2018.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for Polk
County; Wayne M. Durden, Judge.


PER CURIAM.


              Affirmed.


CASANUEVA, BLACK, and BADALAMENTI, JJ., Concur.